Citation Nr: 1310203	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  02-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent from August 2, 2001, and in excess of 20 percent from September 27, 2003, for service-connected lumbar degenerative facet disease L5/S1 (hereinafter "low back disability.")


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to July 1970 and from July 1974 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2004, a formal Decision Review Officer hearing was held at the RO; a transcript of the hearing is included in the claims file.  In January 2009, the Board denied the claim for an increased rating for low back disability.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In November 2009, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issue for readjudication.  In March 2011, the Board remanded the matter pursuant to the Court order and JMR.

In a June 2012 rating decision, the RO granted an increased 20 percent rating for the service-connected low back disability from September 27, 2003.  As the maximum increased rating for the low back disability has not been granted from the date of claim, this matter remains on appeal and has been characterized accordingly.  The June 2012 rating decision also redescribed the low back disability in terms of lumbar degenerative facet disease.  At this point (and with regard to one of the directive set forth in the Joint Motion), the Board notes and stresses that the following decision of the Board considers all medically diagnosed low back disorders as being part of the service-connected low back disability.

It is also noted that the June 2012 rating decision granted separate ratings for radiculopathy of both lower extremities, rated 10 percent each, associated with low back disability, effective November 5, 2004.  The Veteran has not disagreed with these determinations and they are not before the Board.  



FINDINGS OF FACT

1.  From August 2, 2001, to September 27, 2003, the Veteran's service-connected low back disability was manifested by subjective complaints of pain and slight limitation of motion; it was not manifested by lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position; or moderate disability from intervertebral disc syndrome with recurring attacks.

2.  From September 27, 2003, to February 2, 2005, the Veteran's service-connected low back disability was manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; it is not shown to be manifested by limitation of forward flexion to 30 degrees or less, any findings of ankylosis, or evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months. 

3.  From February 2, 2005, the Veteran's service-connected low back disability has been productive of severe limitation of motion. 


CONCLUSIONS OF LAW

1.  From August 2, 2001, to September 27, 2003, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected low back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (Code) 5293 (in effect prior to September 23, 2002), 5292, 5293, 5295 (in effect prior to September 26, 2003), Codes 5235-5243 (effective September 26, 2003).

2. From September 27, 2003, to February 2, 2005, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected low back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Codes 5293 (in effect prior to September 23, 2002), 5292, 5293, 5295 (in effect prior to September 26, 2003), Codes 5235-5243 (effective September 26, 2003).

3.  From February 2, 2005, the criteria for entitlement to a disability evaluation of 40 percent (but no higher) for the Veteran's service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (Code) 5293 (in effect prior to September 23, 2002), 5292, 5293, 5295 (in effect prior to September 26, 2003), Codes 5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

Duty to notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The record shows that in September 2001 and March 2006 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the veteran in September 2001, which was prior to the February 2002 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the subsequent March 2006 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

Although all of the notice requirements have not been met in the instant case, the Board finds that the notice error did not affect the essential fairness of the adjudication because the September 2001 and March 2006 VCAA notices fully informed the Veteran that he may submit medical evidence as well as lay observations and employer statements in support of his claim.  Moreover, in his September 2004 hearing testimony, the Veteran specifically addressed his low back disability as well as the effect his disability had on his daily activities demonstrating that he had actual knowledge of the requirements for an increased rating.  Further, the Veteran is represented by a national service organization, which would have actual knowledge of the information necessary to substantiate the Veteran's claim.  It is appropriate to assume that the Veteran's representative included information concerning the elements of the claim in its guidance to the Veteran.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once an error is identified as to any of the four notice elements the burden shifts to VA to demonstrate that the error was not prejudicial to the appellant.  The Federal Circuit stated that requiring an appellant to demonstrate prejudice as a result of any notice error is inconsistent with the purposes of both the VCAA and VA's uniquely pro-claimant benefits system. 

Instead, the Federal Circuit held in Sanders that all VCAA notice errors are presumed prejudicial and require reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, supra. 

Thus, as the Veteran had actual knowledge of the requirements for an increased rating and sufficient opportunity to submit evidence, despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Duty to assist

Furthermore, the Board finds that VA has complied with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, private treatment records, Social Security Administration (SSA) records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations in October 2001, February 2005, and April 2011 (with an April 2012 addendum).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

II.  Legal Criteria and Factual Background

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed both sets of amendments in the November 2004 supplemental statement of the case and thereafter.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran's service-connected low back disability was rated under the criteria effective prior to September 26, 2003 under the provisions of Codes 5299-5295 for low back condition with hematoma over the right scapula.  Under the criteria effective September 26, 2003, he is rated under Code 5242 for lumbar degenerative facet disease L5/S1.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The previous version of the rating criteria provided as follows:

Under Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.

The Board observes that the words 'slight', 'moderate', and 'severe' are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just'.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Code 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under Code 5293, when disability from intervertebral disc syndrome is mild, a 10 percent rating is assigned.  When disability is moderate, with recurring attacks, a 20 percent evaluation is warranted.  A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as follows:

Lumbosacral or cervical strain is evaluated under Code 5237.  Intervertebral disc syndrome is evaluated under Code 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 through 5243, unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Code 5003); and 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Code 5003.

The Veteran's claim for an increased rating was received in August 2001.

An April 2001 MRI of the lumbar spine showed the lumbar spinal canal to be slightly congenitally narrow or shallow; the scan was otherwise unremarkable.

On October 2001 VA spine examination, the Veteran reported that he could not get any sleep due to back pain.  He had never been recommended to have back surgery, but subsequent to back difficulties he developed difficulty with both hips; he had a left hip replacement and was scheduled to have a right hip replacement as well.  The Veteran had been confined to a wheelchair since 1994 due to disabilities of the lower extremities.  He reported taking four Vicodin tablets a day and reported that he had not been able to work as a truck driver since 1993 due to back and leg pain.  The examiner noted a history of a hematoma about the right scapula in service, which was drained with no further difficulties.

On physical examination, the Veteran's right shoulder showed a punctuate scar about the medial aspect of the shoulder that was well-healed.  Examination of the back showed some increase in lumbar paraspinous muscle tone.  There was slight scoliosis of the back with convexity to the right at the lumbar level.  Flexion of the back was to 70 degrees with some discomfort.  Extension was to 30 degrees without difficulty, and lateral rotation to both sides was to 30 degrees without difficulty.  The Veteran could not do heel or toe walking.  He walked with a limp on the right leg.  Straight leg raising sign revealed discomfort at 70 degrees bilaterally.  The impressions included hematoma of the right scapula with status post aspiration and decompression, healed with no disability; and chronic lumbosacral strain, moderate, no significant progression, of no significant disability.

The February 2002 rating decision on appeal granted a 10 percent rating for low back condition with hematoma over the right scapula, effective August 2, 2001 (the date the increased rating claim was received).

On October 2003 VA treatment, the Veteran reported several years' history of low back pain, complaining of muscle spasms as well as pain mainly located in the lumbar region.  He denied nay radicular symptoms or myelopathic symptoms.  On physical examination, there was tenderness to palpation of the lumbar spine, mainly in the L4-L5 region with radiation pains laterally in both directions.  There was slight tenderness in the paraspinal muscles with no evidence of spasms.  Flexion was to approximately 45 to 50 degrees and extension was within a limited range.  The Veteran could touch his knees but reported that it hurt to bend any further.  The assessment was degenerative joint disease of the lumbar spine, as well as status post bilateral hip replacements.  He was referred for physical therapy exercises as well as strengthening.

At a September 2004 formal RO hearing, the Veteran testified that his upper back hurt daily.  He wore a VA-issued TENS unit, sometimes constantly.  He testified that he was unable to use his back muscles to lift his body weight and had to pull himself up with his arms instead.  He testified that he sought VA treatment for his back about once per month.  He used a scooter for ambulation, which he testified was due to a combination of his back pain as well as bilateral hip replacements.  

On November 2004 VA treatment, the Veteran reported chronic back pain with occasional numbness running down both upper extremities, at least 2 to 3 times per week, and lasting for periods of 15 to 20 minutes.  He reported low back pain with sharp shooting pain that ran down both lower extremities, with some involuntary movement of his left lower extremity related to this pain.  He used a wheelchair for most of his mobility and transfers secondary to pain.  On physical examination, the Veteran's gait was cane-assisted and non-ataxic.  He was unable to walk on his toes and heels.  Flexion, extension, side bending, and rotation ranges of motion of the trunk were all decreased with pain.  Generalized tenderness of the spinous process was noted, but no sciatic notch tenderness was present.  X-rays of the lumbosacral spine showed normal lumbar lordotic curvature, with no scoliosis, no acute or recent fractures, and well-maintained disk space heights; minimal tendency toward spur formation was seen in the lower lumbar region, and there was a mild degenerative change involving the apophyseal joints at L5-S1 bilaterally.  The assessments included chronic back pain likely secondary to cervical and lumbar spondylosis.  

On January 2005 VA treatment, the Veteran reported pain on both lumbosacral areas and on both sides of the upper back, with numbness of both legs.  He used a scooter when outside of his house due to increased pain in the low back and weakness of both legs during prolonged walking, he was able to ambulate at home using a rolling walker for short distances.  He reported pain at a severity of 9/10, aggravated by sitting and lying down, and relieved with pain medications and lying down.  His posture showed decreased lumbar lordosis.  Pain and tenderness was elicited with palpation along both lumbosacral areas radiating down to both lower extremities posteriorly.  Straight leg raising and Valsalva tests were positive.  Sensation was grossly intact except for impaired sensation on the right leg from the knee down to the foot.  His gait was antalgic with limping more to the right side.  Lumbar flexion, rotation to both sides, and lateral flexion to both sides were positive for pain.  There was decreased range of motion of the lumbar spine; it was noted that the centralization of pain may be suggestive of a disc bulge.

On February 2, 2005, VA examination, the Veteran reported continuing low back pain and pain down to his extremities.  He reported working until 1991 when he quit due to hypertension.  He reported developing necrotizing fasciitis in the right leg in 1993, which left him with a numb lower extremity, and he had to wear a cockup brace due to having no motion in the right foot.  He reported bilateral hip replacements in 1999 and 2000.  He started using a wheelchair in 1996 due to difficulty with ambulation because of pain in the back and hips and the previous surgery on the right leg.  At the time of examination, he had been using an electric wheelchair for one year, and he used a cane when he got up to go to the bathroom, to get into a chair, or to go to bed.  He had no increased limitations with flare-ups or repetitive motion, and he used no other assistive devices.  He had no incapacitating episodes in the previous year.  He did not drive.  The examiner noted the November 2004 X-ray of the lumbar spine showing well maintained disc heights and mild degenerative change of the apophyseal joints at L5-S1 bilaterally, and opined that the X-ray was essentially negative.  There were no MRI scans of the back.

On physical examination, the examiner was reluctant to get the Veteran out of his wheelchair, as there was no help to dress him or get him onto the examining table, and the Veteran had difficulty getting out of the chair without help.  The examination was therefore limited.  The Veteran was wearing a TENS unit on the lumbar musculature.  He had tenderness on palpation of the paraspinal musculature, but the examiner did not feel any spasm.  In a sitting position, the Veteran could flex 20 degrees with pain and extend 20 degrees with pain; he had about 10 degrees of lateral flexion with pain, and he had no rotary motion.  He had no reflexes in the knees or the left ankle, and he used a cockup brace on the right ankle.  He had decreased sensation of the right leg from the knee to the foot; pinprick sensation was preserved in the left leg.  The examiner's impression was mild degenerative arthritis of the lumbar spine.  The examiner noted that on examination of the records, none were found for treatment of the Veteran's lumbar spine.  The examiner opined that it is less likely than not that the Veteran's current lumbar spine pain is related to injury in service; the examiner opined that the current back condition was the result of the generalized aging process.

On March 2005 VA treatment, the Veteran reported that he had fallen twice the previous weekend while walking with a rolling walker; he complained of severe shooting pain in the low back area radiating down both legs.  He had significant pain and tenderness all over the upper and lower back when palpated.

On June 2008 VA treatment, the Veteran reported that his chronic low back pain was reduced in severity from 10/10 to 7/10 with taking hydrocodone.  The diagnoses included low back pain/degenerative joint disease - stable.

An October 2009 Joint Motion for Partial Vacatur and Remand noted that the February 2005 VA spine examination was not adequate for rating purposes, and the Veteran should be afforded a new examination in which he is not confined to his wheelchair, to allow a proper range-of-motion study.  In a November 2009 order, the Court granted the joint motion.  In March 2011, the Board remanded the matter pursuant to the Court order.

On April 2011 VA examination, the Veteran reported that his low back pain symptoms had been treated conservatively since his last examination, including physical therapy and chiropractic treatment.  He denied any invasive treatment.  He reported experiencing daily mechanical low back pain symptoms at an intensity of 10/10.  He denied any flare-up pain symptoms.  He reported left lower extremity sciatica almost daily, usually associated with prolonged sitting in his chair or wheelchair.  He reported using a wheelchair, cane, and motorized scooter for his chronic low back pain and severe exertional angina.  He stated that he had had fourteen days of physician-prescribed bed rest for the back disability over the previous 12 months.  His medications included Vicodin and colchicine, which were somewhat beneficial.  He reported that he could no longer complete any sort of routine yard, household, vehicle maintenance, or repair tasks due to his musculoskeletal pain and medical condition.  He required assistance with dressing and bathing.

On physical examination, the Veteran used a wheelchair for long term mobility; he transferred independently with the use of a cane from the wheelchair to the examining table.  He required assistance taking his shoes and socks off. He stood briefly for range of motion assessment and thoracolumbar spine inspection, holding his waist forward flexed 30 degrees.  The examiner noted decreased lumbar lordosis and tenderness of the lumbar spinous processes and bilateral lumbar myofascial areas.  There was no sacroiliac joint or sciatic notch tenderness.  On neurological examination, the Veteran was insensate to light touch of the right lower extremity below the knee in a sensory distribution.  Motor strength was 5/5 for all myotomes of both lower extremities.  Bilateral ankle jerk reflexes were absent, and bilateral knee reflexes were present and symmetric.  Babinski sign was negative bilaterally.  Straight leg raising was positive on the left.  On range of motion testing, the Veteran held his trunk forward flexed 30 degrees and refused to flex or extend his thoracolumbar spine due to his stated fear of provoking intolerable pain.  Left and right lateral flexion were each from 0 to 10 degrees, left lateral rotation was from 0 to 30 degrees, and right lateral rotation was form 0 to 15 degrees.  The Veteran complained of pain through the entire arc of motion in each plane.  During range of motion testing, the Veteran leaned on a cane and the wall; he had to take a standing break, leaning against the wall, in between lateral flexion and lateral rotation assessment.  There was no apparent weakness or loss of coordination during or following three repetitions of range of motion.  X-ray results showed normal lumbar disc spaces, degenerative change with osteophyte formation, atherosclerotic vascular calcification, and bilateral total hip prostheses, with no acute fracture.  The assessment was lumbar degenerative facet disease, L5/S1, chronic, mild.  The examiner was unable to offer additional opinions without resorting to mere speculation in lieu of having a recent lumbar MRI report for review.

A May 2011 MRI of the lumbar spine showed mild disc bulges at the L4/5 and L5/S1 levels that at the former level together with degenerative facet and ligament hypertrophy slightly narrows the canal and the foramina and at the latter level the left foramen more than the right.  There was otherwise no canal or foraminal stenosis but facet hypertrophy at the caudal levels.  

In an April 2012 addendum opinion, the April 2011 VA examiner opined based on a review of the May 2011 MRI of the lumbar spine that it appears at least as likely as not that the Veteran has mild bilateral S1 lumbar radiculopathy.

III.  Analysis

Based on the above findings, a June 2012 rating decision continued the 10 percent rating prior to September 27, 2003, and increased the rating to 20 percent rating effective September 27, 2003.  However, after reviewing the evidence, the Board finds that three separate staged ratings are warranted. 

August 2, 2001, to September 27, 2003

Under applicable rating criteria, the evidence is against entitlement to a rating in excess of 10 percent during the period from August 2, 2001, to September 27, 2003.  

Under the old criteria, a 20 percent or higher rating is not warranted prior to September 27, 2003, because limitation of motion during that time was not found to be moderate.  The October 2001 VA examination showed that that the Veteran's range of motion was 30 degrees extension and 70 degrees flexion, and there was no significant progression or disability.  Looking to guidance from the current rating criteria, it is noted that normal flexion is to 90 degrees and normal extension is to 30 degrees.  The October 2001 ranges of motion show only slight limitation of flexion and no limitation of extension; accordingly, the assigned 10 percent rating (but no higher) is supported by the evidence under Code 5292.  While the October 2001 VA examiner noted that the Veteran walked with a limp on the right leg as well as slight scoliosis, there was no evidence of lumbosacral strain with muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in the standing position to warrant a 20 percent rating under Code 5295.

Additionally, there were no objective medical findings of recurring moderate attacks to warrant a 20 percent rating under Code 5293.  The October 2001 VA examination and treatment records from that time period were silent with respect to any recurring attacks.  Further, Codes 5285, 5286 and 5289 under the old criteria for the lumbar spine are not applicable in this case because there was no evidence of a vertebra fracture or ankylosis of the lumbar spine.  The Board must find that when applying the old criteria to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 10 percent prior to September 27, 2003.  

September 27, 2003, to February 2, 2005

During the period from September 27, 2003, to February 2, 2005, the evidence supports a finding that the disability warranted a 20 percent rating, but no higher.  Examination in October 2003 showed flexion limited to 45 degrees (one-half of normal) which would translate to moderate limitation of motion to warrant a 20 percent rating under Code 5292.  Although x-rays on examination in November 2004 showed some degenerative changes and there was evidence of loss of lateral motion, there was normal lumbar curvature.  There was no showing of listing of the whole spine to the opposite side, and joint spaces were reported to be well-maintained.  The Board notes that the Veteran used a cane, but it is also noted that the Veteran's has a nonservice-connected hip disorder which the medical records show is in part the cause of gait problems.  Overall, the Board does not find that the criteria for a rating of 40 percent were met under Code 5295 during the period from September 27, 2003, to February 2, 2005.  Likewise, the Board finds no persuasive evidence during this period of severe attacks of disc disease characterized by recurring attacks with intermittent relief. 

From February 2, 2005

At this point the Board notes that although the February 2005 VA examination showed flexion only to 20 degrees while sitting, the examiner indicated that the Veteran's low back pain at that time was not related to his service-connected disability.  Additionally, the JMR and Court order found the February 2005 examination results to be inadequate for rating purposes.  On April 2011 VA examination, the Veteran held his trunk forward flexed 30 degrees and refused to flex or extend his thoracolumbar spine due to his stated fear of provoking intolerable pain.  As a result of the April 2011 examination, VA recognized that the low back disability encompassed degenerative facet disease.  As noted in the introduction, the Board now considers all currently diagnosed low back disorders as being part of the low back service-connected disability.  

The April 2011 examination showed flexion limited to 30 degrees with pain.  With 90 degrees being normal flexion, the Board finds that the limitation to 20 degrees may be considered severe limitation of motion to warrant a 40 percent rating under Code 5292.  Moreover, the February 2, 2005, VA examination showed flexion limited to 20 degrees which the Board also finds to be severe so as to warrant a 40 percent rating under Code 5295.  Although the February 2, 2005, report was considered in the Joint Motion to be inadequate, the same basic findings were confirmed by the April 2011 examination.  Accordingly, the Board finds that the 40 percent rating is warranted from February 2, 2005.  A 40 percent rating is the highest rating under that Code as well as Code 5295.  

Looking to the criteria under Code 5293 for disc disease, the record does show neuropathy, and examinations in both February 2005 and April 2011 showed loss of reflexes in the knees and at least one ankle.  However, the Veteran's lower extremity problems are shown to stem from nonservice-connected disorders of the right leg and hips.  The Board finds that the evidence is against assignment of a rating in excess of 40 percent under Code 5293.  

Looking to the current rating criteria, the Board is unable to find that a rating in excess of 40 percent is warranted from February 2, 2005.  There is no evidence of ankylosis of the spine to warrant a higher rating under the general rating formula, nor is there evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to warrant a rating in excess of 40 percent.  

Moreover, with respect to the Veteran's hematoma of the right scapula, as the scar has been found to be well-healed on examination and no other residuals have been found, the Board must conclude that a separate rating based on the hematoma is not warranted.

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a rating in excess of 10 percent for low back disability from August 2, 2001, to September 27, 2003, is not warranted.  Entitlement to a rating in excess of 20 percent for low back disability from September 27, 2003, to February 2, 2005, is not warranted.  To that extent, the appeal is denied. 

Entitlement to a 40 percent rating (but no higher) for low back disability from February 2, 2005, is warranted.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


